DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/07/2021 has been entered. Claim 2 has been amended, claims 5-13 are new, and no claims have been cancelled. Accordingly, claims 1-13 are pending and are under examination.
	The amendment to claim 2 obviates the previous 112(b) rejection, which is hereby withdrawn.
	The rejection of claim 1 (and of claims 2-13 by dependency to claim 1) under 112(b) is maintained; the applicant has not amended claim 1; the arguments directed to the 112(b) rejection of claim 1 are not found persuasive (see “Response to Arguments” section below). Thus, the 112(b) rejection is maintained.
Terminal Disclaimer
	The terminal disclaimer filed 10/07/2021 is not approved in view of the incorrect form being used; applicant must use the correct form: “PTO/AIA /26”.
	In addition, it is noted that the addition of new claims 5-13 have necessitated an update to the previous Double Patenting rejection, which now includes a Double Patenting rejection of claims 8 and 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, and 17 of U.S. Patent No. 10,872,717 (hereinafter ‘717). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar:
Instant claim 1 is substantially similar to claims 1-2 of US Patent ‘717, in view of the overlapping minor axis length, and the combination of a high aspect ratio powder with a low aspect ratio powder which is prima facie expected to be substantially similar to the “a point satisfying…” limitation instant claim 1, which appears to be achieved by mixing two powders having differing aspect ratios. Further, instant claim 1 requires a resin, which is required by claim 2 of ‘717.
Instant claims 2 and 8 are obvious over claims 4 and 6 of ‘717, in view of the inclusion of Co in an Fe-Co alloy with an identical Co atomic % of >0 atom% to 40 atom % of Co for claim 2, and for an overlapping Fe + Co total atomic % in claim 8. 
Instant claims 3-4 are obvious over claim 17 of ‘717, in view of the magnetic core of claim 17 meeting the magnetic core of instant claim 3, and in view of a magnetic core also being an electronic component, which meets instant claim 4.
Instant claim 13 is obvious over claim 18 of ‘717, in view of the obviousness of overlapping volume ratios of the powders to the entire magnetic core.

Response to Arguments
10/07/2021 have been fully considered but they are not persuasive.
With regard to the 112(b) rejection, the applicant’s statements concerning “primary particles” (see last three paragraphs on page 7 to first paragraph on page 8 of arguments) are not found persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor (MPEP 716.01(c) II.).
With regard to the 103 rejection, the applicant’s arguments stating that “The data are explained at paragraphs [0070]-[0076] of the specification…” (see second-to-last paragraph on page 5 of arguments) is not found persuasive, as applicants have the burden of explaining proffered data (MPEP 716.02(b) II.). In addition, this data was already considered in the previous office action, and it was determined in the office action that the results remain obvious over Maezawa. To reiterate the position taken in the 103 rejection, Maezawa not only renders obvious the relationship between the aspect ratio of particles and the magnetic permeability (and therefore the loss tangent tan δ, which is a function of permeability), but also the relationship between particle filling (and conversely, minimizing voids/pores [0008], [0013]) and the electromagnetic interference suppressing effect [0105]. That is, a greater number of voids/pores (and therefore a lower particle filling ability) reduces the electromagnetic interference effect.
a point satisfying (X, Y) = (σ/Av (%), (Av - σ)) on an XY coordinate plane is present within a region (including a boundary) surrounded by three points α(24.5, 6.7), β(72.0, 1.2), and γ(24.5, 1.2)”.

The examiner respectfully disagrees with the applicant’s assertion that Maezawa’s “5:1 to 2:1” ratio “does not relate to the mixing ratio of two kinds of powders, but relates to the average particle size ratio of two kinds of powders” (see first paragraph on page 7 of arguments). Specifically, paragraph [0133] of Maezawa states “two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other”. The “two kinds” of powder are mixed with one another at a ratio, wherein the ratio is in a range of 5:1 to 2:1. The applicant’s interpretation of 5:1 to 2:1 as referring to ‘the average particle size ratio’ is not persuasive, because [0133] states “average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other” not ‘average particle size ratio’. The “at a ratio” is referring to the “mix[ing]” rather than the average particle size. With regard to the average particle size, discussion of the particle size in Maezawa is instead found in, for example, para. [0082] which talks about the average particle size of the soft magnetic powder or the major diameter of the flattened shaped soft magnetic powder being preferably set in a range from 1 to 300 µm, and the aspect ratio being in a range of . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "primary particles" in line 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “primary particles” is referring to particles of Fe or particles of Co, or all of the particles in the powder. In the interest of compact prosecution, the limitation will simple be interpreted as “particles”.
Claim 5 recites the limitation "the powders" in line 2 of claim 5 and “the primary particles” in lines 2-3 of claim 5.  There is insufficient antecedent basis for these limitations in the claim. With regard to “the powders”, it is unclear if “the powders” is referring to “two powders” immediately before “the powders”, or if “the powders” is referring to “primary particles” previously recited in line 4 of claim 1 (see 112(b) rejection of claim 1 above); as discussed above, powders are made of particles, and thus, it is unclear if “the primary particles” is in addition to the powder of claim 1, or if the particles are the powder. With regard to “the are the powder(s) or if they are an addition to the powder(s).
Claims 2-4 and 6-13 are rejected as requiring all of the limitations of rejected claims 1 and 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 4, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1; of record).
Regarding claim 1, Maezawa discloses an electromagnetic interference suppressor of substantially unpressurized sheet form which is obtained by applying and drying a magnetic paint, and comprises 30 to 80% by volume of soft magnetic powder and 20 to 70% by volume of a binder, wherein the binder is a resin (Abstract), which meets the claimed “composite magnetic material comprising a powder and a resin”.
Fe or Co based powders may be used as the soft magnetic powder [0082] in order to form a magnetic sheet made of, for example, Fe-based alloys which may include an Fe-Co alloy [0118].
With regard to the “a point satisfying…” limitation, the applicant’s specification (see para. 0026) states:
“High average Av of the aspect ratios in the primary particles of the powder tends to reduce the magnetic loss tan δ, particularly tan δ at a high frequency.”
	
Maezawa discloses that magnetic powder particles having a flattened shape (i.e. high aspect ratio) are preferred in order to achieve a high permeability [0007], [0082]. Maezawa further discloses that the aspect ratio of the soft magnetic powder having a flattened shape is major axis length of the powder particles is preferably 1 to 300 µm [0082]; because the aspect ratio range is 2 to 500, the resulting minor axis length would range from 1 µm/500 to 300 µm/2, or 2 nm to 150 µm, which overlaps with the claimed range of 100 nm or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With further regard to the “a point satisfying…” limitation, the applicant’s specification (see para. 0034) states:
In addition, as σ/Av of the powder decreases, a particle filling property decreases, and thus voids are easily generated in the composite magnetic material. For this reason, adhesion of the composite magnetic material to the product deteriorates, and peeling easily occurs. On the other hand, when (Av-σ) of the powder is fixed, the particle filling property is improved as σ/Av of the powder increases. For this reason, voids are rarely generated in the composite magnetic material, and the adhesion is excellent”

Thus, there is an inherent correlation with the particle filling property and the σ/Av value – that is, for a given Av-σ value, a higher particle filling property is associated with a higher σ/Av:
soft magnetic metal powder serving as a magnetic filler may be used as a magnetic and thermal conductive filler [0130]. Maezawa further teaches that with respect to the thermal conductive filler and the soft magnetic powder, two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other; with this arrangement, it becomes possible to increase the amount of filled particles while sufficient flexibility being maintained [0133]. The mixing ratio of 5:1 to 2:1 (or 83.3:16.7 to 66.7:33.3 when extrapolated to sum to 100) notably overlaps with the applicant’s inventive examples’ powder mixing ratios of from 10:90 to 60:40 (see Table 1).
Thus, Maezawa not only renders obvious the relationship between the aspect ratio of particles and the magnetic permeability (and therefore the loss tangent tan δ, which is a function of permeability), but also the relationship between particle filling (and conversely, minimizing voids/pores [0008], [0013]) and the electromagnetic interference suppressing effect [0105]. That is, a greater number of voids/pores (and therefore a lower particle filling ability) reduces the electromagnetic interference effect.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the aspect ratios of the magnetic and conductive powders and vary the mixing ratios of the soft magnetic powder within Maewa the range of 5:1 to 2:1 to predictably vary the magnetic permeability and filling ability of the product which would result in arriving at a product having a magnetic composition containing “a point satisfying (X, Y) = (σ/Av (%), (Av - σ)) on an XY coordinate plane is present within a region (including a boundary) surrounded by three points α(24.5, 6.7), β(72.0, 1.2), and γ(24.5, 1.2)”.
Regarding claim 4, Maezawa teaches the composite magnetic material as applied to claim 1 above, and further teaches that the material is used in an electromagnetic interference suppressor (Abstract), which meets the claimed “electronic component”.
Regarding claims 5-7, Maezawa teaches the composite magnetic material as applied to claim 1 above. As discussed in the rejection of claim 1 above, Maezawa further teaches that with respect to the thermal conductive filler and the soft magnetic powder, two kinds of the thermal conductive filler and the soft magnetic powder having different average particle sizes at a ratio in a range of 5:1 to 2:1 are preferably mixed with each other; with this arrangement, it becomes possible to increase the amount of filled particles while sufficient flexibility being maintained [0133], meeting the claimed “mixture of two powders” limitation in claim 5 and the “differ in…average minor axis length in primary particles” limitation in claim 6. The mixing ratio of 5:1 to 2:1 (or 83.3:16.7 to 66.7:33.3 when extrapolated to sum to 100) notably overlaps with the applicant’s inventive examples’ powder mixing ratios of from 10:90 to 60:40 (see Table 1), meeting claim 7.
Thus, Maezawa not only renders obvious the relationship between the aspect ratio of particles and the magnetic permeability (and therefore the loss tangent tan δ, which is a function of permeability), but also the relationship between particle filling (and conversely, minimizing voids/pores [0008], [0013]) and the electromagnetic interference suppressing effect [0105]. That is, a greater number of voids/pores (and therefore a lower particle filling ability) reduces the electromagnetic interference effect.
a point satisfying (X, Y) = (σ/Av (%), (Av - σ)) on an XY coordinate plane is present within a region (including a boundary) surrounded by three points α(24.5, 6.7), β(72.0, 1.2), and γ(24.5, 1.2)”.
Regarding claims 9-10, Maezawa teaches the composite magnetic material as applied to claim 1 above, and further teaches that with respect to the soft magnetic powder, examples can include “[a]morphous alloys (Co-based, Fe-based, Ni-based and the like), electromagnetic soft iron and Fe-Al-based alloys may be used as well. These may be oxides, or may have an oxidized structure in one portion. With respect to the ferrite, examples thereof include: soft ferrite, such as Mn-Zn ferrite, Ni-Zn ferrite, Mn-Mg ferrite, Mn ferrite, Cu-Zn ferrite and Cu-Mg-Zn ferrite, or hard ferrite used as a material for permanent magnets. With respect to the Co-based oxides (Co-Zr-O-based, Co-Pb-Al-O-based and the like), granular films may be used.” Thus, Maezawa teaches and appreciates the use of oxidized structures “in one portion” and Co-based oxide films in/on soft magnetic powder, meeting the claimed “powder is coated with an oxide layer” limitation of claim 9. Furthermore, the “(Co-Zr-O-based, Co-Pb-Al-O-based and the like)” Co-based oxide films meets the claimed oxide layer based on Zr, meeting claim 10.
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1; of record), as applied to claim 1 above, and further in view of Oikawa et al. (US 20140158929 A1; of record).
Regarding claims 2 and 8, Maezawa teaches the composite magnetic material as applied to claim 1 above, but is silent regarding the Co content being >0 atom% to 40 atom% as recited in claim 2 and the Co content with respect to total content of the main components Fe and Co is 20 to 40 atom % as recited in claim 8.
Oikawa discloses a magnetic composite material containing a dielectric material and magnetic metal particles in the dielectic material (Abstract), wherein the dielectric material is a resin [0053]. Oikawa further discloses using an iron-cobalt alloy composition as the metal particles [0045], wherein the iron-cobalt alloy contains about 25-35 atom % cobalt [0049] which is within the claimed range of >0 to 40 atom% cobalt in claim 2 and within the claimed rang eof 20 to 40 atom % in claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Maezawa’s Fe or Fe-based alloy with the iron-cobalt alloy of Oikawa containing the above-disclosed cobalt amount, to predictably obtain a magnetic product having high magnetic permeability in the high frequency domain [0050].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1; of record), as applied to claim 1 above, and further in view of Inoue et al. (US 20020097124 A1; of record).
Regarding claim 3, Maezawa teaches the composite magnetic material as applied to claim 1 above, but is silent regarding a magnetic core comprising the magnetic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use simple substitution of Inoue’s composite material with Maezawa’s composite material to predictably obtain a magnetic core, such as a dust core, which would possess improved magnetic properties such as higher magnetic permeability.
Regarding claim 13, Maezawa and Inoue teach the composite magnetic material as applied to claim 3 above, but are Maezawa is silent regarding the volume occupation of the powder to the entire magnetic core being 25 vol % or more.
Inoue teaches that the composite magnetic body contains the metallic magnetic powder in an amount of 65 vol % to 90 vol %; as doing so allows for good magnetic characteristics to be obtained while high electrical resistivity is maintained [0011], meeting the claimed volume occupation of 25 vol % or more.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maezawa et al. (US 20070252771 A1; of record), as applied to claim 9 above, and further in view of Suetsuna et al (US 20100060538 A1).
	Regarding claims 11-12, Maezawa teaches the composite magnetic material as applied to claim 9 above, but is silent regarding the thickness of the oxide layer.
Suetsuna discloses core-shell magnetic material having an excellent characteristic in a high frequency band, particularly, in a GHz band. The core-shell magnetic material includes: core-shell magnetic particles including magnetic metal particles and an oxide coating layer Fe, Co, and Ni, nonmagnetic metal selected from the group of Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Mn, a rare-earth element, Ba, and Sr, and an element selected from carbon and nitrogen, and the oxide coating layer being made of an oxide containing at least one nonmagnetic metal as one of the components of the magnetic metal particle; and oxide particles existing at least a part between the magnetic metal particles and containing nonmagnetic metal selected from the group of Mg, Al, Si, Ca, Zr, Ti, Hf, Zn, Mn, a rare-earth element, Ba, and Sr (Abstract).
With regard to the oxide coating, Suetsuna teaches that the oxide coating layer preferably has a thickness of 0.1-20 nm [0053], as doing so achieves good oxidation resistance while maintaining a desired electrical resistance, mitigating eddy-current losses, and preventing deterioration of high-frequency magnetic permeability [0053]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maezawa’s oxide film to have a thickness of 0.1-20 nm, as doing so achieves good oxidation resistance while maintaining a desired electrical resistance, mitigating eddy-current losses, and preventing deterioration of high-frequency magnetic permeability [0053].
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738